DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to the amended claim 6 and new claims 8-26 based on the Response filed on 07/22/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Applicant's election Species B (Figs. Figs. 1A-10B) in Paper on 04/13/2022.  Claims 1-5 and 7 related to the nonelected Species and are now cancelled. New claims 8-26 added.  Therefore, 6 and 8-26 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-9, 11-12, 14, 16, 19, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20060061713) in view of Yang (US 20120057116) and Hisaki (WO 0182273).

    PNG
    media_image1.png
    496
    1013
    media_image1.png
    Greyscale

Regard to claim 6,  Nakamura et al. disclose a method of producing a thin-film transistor array, comprising:
forming a plurality of gate electrodes 11 and a plurality of row wirings [scanning lines 2] on a surface of an insulating substrate 1;
forming a gate insulating film 12 on the insulating substrate 1 such that the gate insulating film 12 covers the gate electrodes 11 and row wirings 2 formed on the surface of the insulating substrate 1;
forming a plurality of semiconductor patterns 13 on a surface of the gate insulating film 12 such that the semiconductor patterns 13 overlap with the gate electrodes 11 formed on the surface of the insulating substrate 1, respectively;
forming, on the surface of the gate insulating film 12, a plurality of column wirings [data lines 3], a plurality of source connecting wirings 18, a plurality of source electrodes 18, a plurality of drain electrodes 15, a plurality of drain connecting wirings 17, and a plurality of drain pads [17 under a contact hole 21] such that the source electrodes and the drain electrodes extend onto surfaces of the semiconductor patterns;
forming an interlayer insulating film [a passivating insulating film 19 containing the auxiliary capacitance electrode 7 is formed parallel to the scanning line 2 and the data line 3] on the gate insulating film 12 such that the interlayer insulating film covers the column wirings 3, source connecting wirings 18, source electrodes, drain electrodes, drain connecting wirings 17, and drain pads formed on the surface of the gate insulating film 12;
forming a plurality of capacitor electrodes [a first auxiliary capacitance electrode section 7c overs the lattice-shaped auxiliary capacitance electrode 7 and overlaps with the thin film transistor 4] and a plurality of capacitor wirings [capacitor electrodes also act as capacitor wirings along both the scanning line 2 and the data line 3] on a surface of the interlayer insulating film 19;
forming a capacitor insulating film [an overcoat film 20 composed of silicon nitride is formed on the upper surface of the passivating insulating film 19 and a gap control film 22 or a surface irregular film 26 composed of organic material, for example, epoxy resin, polyimide resin] on the interlayer insulating film 19 such that the capacitor insulating film 20 covers the capacitor electrodes 7 and  capacitor wirings [capacitor electrodes also act as capacitor wirings along both the scanning line 2 and the data line 3] formed on the surface of the interlayer insulating film 19;
forming a plurality of drain connecting openings [a contact hole 21] in the capacitor insulating film 20 and the interlayer insulating film 19 such that the drain connecting openings 21 are connected to the drain pads, respectively;
forming a plurality of lower pixel electrodes [a reflective film 6] on a surface of the capacitor insulating film 20;
forming an intermediate insulating film [an insulating film 23 composed of natural oxide film or an oxidation treated film (oxide treatment) (Fig. 1, 3) and the surface irregular film 26 containing the insulating film 23 (Fig. 4)] on the capacitor insulating film 20; and
forming a plurality of upper pixel electrodes [a pixel electrode 5] on a surface of the intermediate insulating film 20/26 and in the openings 21 of the intermediate insulating film.

Nakamura et al. fail to disclose the method of producing a thin-film transistor array comprising:
forming a plurality of capacitor electrodes and a plurality of capacitor wirings on a surface of the interlayer insulating film [capacitor electrodes and capacitor wirings are not along both the scanning line 2 and the data line 3];
forming a capacitor insulating film on the interlayer insulating film such that the capacitor insulating film covers the capacitor electrodes and capacitor wirings formed on the surface of the interlayer insulating film [capacitor electrodes and capacitor wirings are not along both the scanning line 2 and the data line 3];
forming an intermediate insulating film on the capacitor insulating film such that the intermediate insulating film covers the lower pixel electrodes formed on the surface of the capacitor insulating film and has a plurality of openings connected to the lower pixel electrodes formed on the surface of the capacitor insulating film, respectively; and
forming a plurality of lower pixel electrodes on a surface of the capacitor insulating film and in the drain connecting openings such that the lower pixel electrodes are connected to the drain pads through the drain connecting openings, respectively;
forming a plurality of upper pixel electrodes on a surface of the intermediate insulating film and in the openings of the intermediate insulating film such that the upper pixel electrodes are connected to the lower pixel electrodes formed on the surface of the capacitor insulating film through the openings formed in the intermediate insulating film, respectively.

    PNG
    media_image2.png
    350
    797
    media_image2.png
    Greyscale

Yang teaches the method of producing a thin-film transistor array comprising:
forming a plurality of capacitor electrodes [the common electrode 150] and a plurality of capacitor wirings [the common line 120] on a surface of the interlayer insulating film 135 [the common electrode 150 may be directly connected with the common line 120. That is, the common electrode 150 may be diverged from the common line 120 [0031] and means formed on the same surface, wherein capacitor electrodes and capacitor wirings are not along both the scanning line 2 and the data line 3];
forming a capacitor insulating film [the insulating interlayer 145] is formed on the common electrode [the common electrode 150] on the interlayer insulating film [the passivation layer 135] such that the capacitor insulating film 145 covers the capacitor electrodes 150 and capacitor wirings 120 formed on the surface of the interlayer insulating film 135 [the common electrode 150 may be directly connected with the common line 120. That is, the common electrode 150 may be diverged from the common line 120 [0031], wherein capacitor electrodes and capacitor wirings are not along both the scanning line 2 and the data line 3]; 

    PNG
    media_image3.png
    383
    438
    media_image3.png
    Greyscale

Hisaki teaches the method of producing a thin-film transistor array comprising:
forming a plurality of lower pixel electrodes [the capacitor electrode 202] on a surface of the capacitor insulating film [a dielectric film 201] and in the drain connecting openings [the contact hole 213] such that the lower pixel electrodes 202 are connected to the drain pads through the drain connecting openings 213, respectively;
forming an intermediate insulating film [an interlayer insulating films 216a and 216b] on the capacitor insulating film [the dielectric film 201] such that the intermediate insulating film 216a covers the lower pixel electrodes 202 formed on the surface of the capacitor insulating film 201 and has a plurality of openings connected to the lower pixel electrodes 201 formed on the surface of the capacitor insulating film 201, respectively; and
forming a plurality of upper pixel electrodes [pixel electrodes 209a] on a surface of the intermediate insulating film 216a/216b and in the openings [the contact hole 217] of the intermediate insulating film 216a/216b such that the upper pixel electrodes 209a are connected to the lower pixel electrodes 202 formed on the surface of the capacitor insulating film 201 through the openings 213/217 formed in the intermediate insulating film 216a/216b, respectively.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of producing a thin-film transistor array as Nakamura et al. disclosed, wherein forming a plurality of capacitor electrodes and a plurality of capacitor wirings on a surface of the interlayer insulating film; forming a capacitor insulating film on the interlayer insulating film such that the capacitor insulating film covers the capacitor electrodes and capacitor wirings formed on the surface of the interlayer insulating film for preventing the problem of rainbow-colored image [0069] as Yang taught; forming a plurality of lower pixel electrodes on a surface of the capacitor insulating film and in the drain connecting openings such that the lower pixel electrodes are connected to the drain pads through the drain connecting openings, respectively; forming an intermediate insulating film on the capacitor insulating film such that the intermediate insulating film covers the lower pixel electrodes formed on the surface of the capacitor insulating film and has a plurality of openings connected to the lower pixel electrodes formed on the surface of the capacitor insulating film, respectively; and forming a plurality of upper pixel electrodes on a surface of the intermediate insulating film and in the openings of the intermediate insulating film such that the upper pixel electrodes are connected to the lower pixel electrodes formed on the surface of the capacitor insulating film through the openings formed in the intermediate insulating film, respectively for reducing cross talk and ghost, and providing a high-grade image display (abstract) as Hisaki taught.

Regard to claim 8,  Hisaki teaches the method, wherein the intermediate insulating film is a resin [various interlayer insulating films 216a/216b for insulating various conductive films are formed by, for example, normal pressure, low pressure CVD, plasma CVD, or the like. (Tetra-ethyl orthosilicate) gas, TEB (tetra-ethylborate) gas, NSG (non-doped silica glass), PSG (lin silicon glass)]

Regard to claim 9,  Hisaki teaches the method, wherein the opening 217 of the intermediate insulating film 216a/216b is formed to have a forward tapered shape in a cross-sectional view perpendicular to the lamination direction.

Regard to claim 11, Nakamura et al. disclose the method of producing a thin-film transistor array, wherein the gate insulating film [the gate insulating film 12 composed of silicon nitride [0048]], the interlayer insulating film [the passivating insulating film 19 composed of silicon nitride [0028]], and the capacitor insulating film [the overcoat film 20 composed of silicon nitride is formed on the upper surface of the passivating insulating film 19 [0028]] comprise inorganic materials.

Regard to claim 12,  Hisaki teaches the method, wherein the opening 217 of the intermediate insulating film 216a/216b is formed to have a forward tapered shape in a cross-sectional view perpendicular to the lamination direction.

Regard to claims 14, 16, 19, Nakamura et al. disclose the method of producing a thin-film transistor array, wherein the gate insulating film [the gate insulating film 12 composed of silicon nitride [0048]], the interlayer insulating film [the passivating insulating film 19 composed of silicon nitride [0028]], and the capacitor insulating film [the overcoat film 20 composed of silicon nitride is formed on the upper surface of the passivating insulating film 19 [0028]] comprise inorganic materials.

Regard to claims 23 and 25, Nakamura et al. disclose the method of producing a thin-film transistor array, wherein the semiconductor pattern comprises amorphous silicon [0026], [0046]. Hisaki also teaches the method of producing a thin-film transistor array, wherein the semiconductor pattern comprises amorphous silicon.

2.	Claims 10, 13, 15, 17-18, 20-22, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 20060061713) in view of Yang (US 20120057116) and Hisaki (WO 0182273) as applied to claims 6, 8, 9, 12 in further view of Kato et al. (CN 108350260).

Nakamura et al. disclose the method of producing a thin-film transistor array, wherein the gate insulating film [the gate insulating film 12 composed of silicon nitride [0048]], the interlayer insulating film [the passivating insulating film 19 composed of silicon nitride [0028]], and the capacitor insulating film [the overcoat film 20 composed of silicon nitride is formed on the upper surface of the passivating insulating film 19 [0028]] comprise inorganic materials (claims 17, 20-22); the semiconductor pattern comprises amorphous silicon [0026], [0046]. Hisaki also teaches the method of producing a thin-film transistor array, wherein the semiconductor pattern comprises amorphous silicon (claims 10, 13, 15, 18). Hisaki teaches the method, wherein the intermediate insulating film is a resin.

Nakamura et al. and Hisaki fail to disclose the method of producing a thin-film transistor array, wherein the intermediate insulating film is formed to have light transmittance of 50% or less in a wavelength range of 500 nm to 600 nm (claims 10, 13, 15, 18, 24, 26).

Kato et al. teach a resin composition of 410nm wavelength light transmittance is preferably 50% or less, more preferably 20% or less, further preferably 10% or less.  It is obvious that the method of producing a thin-film transistor array, wherein the intermediate insulating film made of resin is formed to have light transmittance of 50% or less in a wavelength range of 500 nm to 600 nm with the same motivation of “high ultraviolet absorption capability and high bending strength characteristics”. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the intermediate insulating film with have light transmittance of 50% or less in a wavelength range of 500 nm to 600 nm for the same motivation with Kato of “high ultraviolet absorption capability and high bending strength characteristics”, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice that a mere reversal of the working parts of the essential working parts of a device involves only routine skill in the art.  In re Leshin, 125 USPQ 146. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the method of producing a thin-film transistor array as Nakamura et al. disclosed, wherein the intermediate insulating film is formed to have light transmittance of 50% or less in a wavelength range of 500 nm to 600 nm (claims 10, 13, 15, 18, 24 and 26) for providing  high ultraviolet absorption capability and high bending strength characteristics as Kato et al. taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871